Appeal from an order of the County Court, Queens County, denying appellant’s application in the nature of a writ of error coram nobis to vacate a judgment of said court alleged to have been rendered October 27, 1949 convicting him of attempted rape in the first degree. The application was made on a claim that appellant did not have a public trial. The application was denied on the ground that this was a matter of record and therefore coram nobis was not the proper remedy. Order unanimously affirmed. No opinion.
Present—-Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ.